Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Action responsive to applicant’s Terminal Disclaimer of 4/21/2022.  Claims 1-15 ae pending and allowed.

Priority
	Applicant’s claim of divisional priority to application 14780472 filed 9/25/2015 which is a national stage entry of PCT/SE2014/050341 with International Filing Date: 03/20/2014 which claims priority to application 1350394-1, filed 03/27/2013 in Sweden and application 1350392-5, filed 03/27/2013 in Sweden and application 1350393-3, filed 03/27/2013 in Sweden is acknowledged. 

Allowable Subject Matter
 	Claims 1-15 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggests: A hybrid powertrain comprising: a combustion engine,
and a gearbox with an input shaft and an output shaft, a first planetary gear connected to the input shaft and a first mainshaft, a first electrical machine connected to the first planetary gear,
; a second electrical machine connected to the second planetary gear, ; at least one gear pair connected to the first planetary gear and to the output shaft;; and at least another gear pair connected to the second planetary gear and to the output shaft; and a clutch device provided between the combustion engine and the gearbox so that the engine can be disconnected from the gearbox, and wherein the input shaft is connected to a first planet wheel carrier of the first planetary gear. wherein a second planet wheel carrier of the second planetary gear is connected to the second mainshaft.
	Of particular interest is: Holmes ‘378 which teaches:  A hybrid powertrain comprising: a combustion engine, and a gearbox with an input shaft and an output shaft, a first planetary gear connected to the input shaft and a first mainshaft, a first electrical machine connected to the first planetary gear, ; a second electrical machine connected to the second planetary gear, ; at least one gear pair connected to the first planetary gear and to the output shaft;
and at least another gear pair connected to the second planetary gear and to the output shaft;
and a clutch device provided between the combustion engine and the gearbox so that the engine can be disconnected from the gearbox, and wherein the input shaft is connected to a first planet wheel carrier of the first planetary gear.  Holmes ‘738 does not teach nor suggest in combination: a second planet wheel carrier of the second planetary gear is connected to the second mainshaft.
Of further interest is Kim which teaches: a second planet wheel carrier of the second planetary gear is connected to the second mainshaft.  However it would not have been feasible to combine this feature with the teachings of Holmes ‘378.

Response to Amendments/Arguments
	Applicant’s Terminal Disclaimer has been approved.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Yues, Wed Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655